IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GEORGE STRZELCZYK,                   :   No. 34 MAP 2014
                                     :
                  Appellant          :   Appeal from the order of the
                                     :   Commonwealth Court dated March 6,
                                     :   2014 at No. 102 M.D. 2014
            v.                       :
                                     :
                                     :
PENNSYLVANIA BOARD OF                :
PROBATION AND PAROLE,                :
                                     :
                  Appellee           :


                                 ORDER


PER CURIAM                                       DECIDED: November 19, 2014
     AND NOW, this 19th day of November, 2014, the order of the Commonwealth

Court is AFFIRMED.